      5:19-cv-03588-JMC          Date Filed 07/14/20       Entry Number 38           Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Gregory Quinn Gathers,              )                  Civil Action No.: 5:19-cv-03588-JMC
                                    )
                     Petitioner,    )
                                    )
       v.                           )                                   ORDER
                                    )
Scott Lewis, Warden,                )
                                    )
                     Respondent.    )
____________________________________)

        Petitioner Gregory Quinn Gathers (“Gathers”), pro se, brought this action seeking relief

pursuant to 28 U.S.C. § 2254. (ECF No. 1.) More specifically, Gathers requests a Petition for Writ

of Habeas Corpus (“Petition”) to seek post-conviction relief for ineffective assistance of counsel

at trial, failure to object to State Golden Rule argument, failure to request a charge of Involuntary

Manslaughter, and failure to preserve a self-defense jury instruction. (Id. at 5.)

        This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 35), filed on June 16, 2020, recommending that the court

grant Respondent’s Motion for Summary Judgment (ECF No. 16) and deny the Petition (ECF No.

1). The Report sets forth in detail the relevant facts and legal standards on this matter, and the court

incorporates the Magistrate Judge’s recommendation herein without a recitation.

        The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge makes only a

recommendation to this court, and that recommendation has no presumptive weight—the

responsibility to make a final determination remains with this court. See Mathews v. Weber, 423

U.S. 261, 270-71 (1976). The court is charged with making a de novo determination of those

portions of the Report to which specific objections are made. Diamond v. Colonial Life and Acc.


                                                   1
      5:19-cv-03588-JMC          Date Filed 07/14/20       Entry Number 38         Page 2 of 3




Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Gathers was advised of his right to file an objection to the Report “within fourteen (14)

days of the date of service of the Report and Recommendation,” or by July 3, 2020. (ECF No. 35

at 11.) Gathers did not file any objections.

       In the absence of objections to the Magistrate Judge’s Report, this court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore,

failure to file specific written objections to the Report results in a party’s waiver of the right to

appeal from the judgment of the District Court based upon such recommendation. 28 U.S.C. §

636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

       After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. The court

ADOPTS the Magistrate Judge’s Report and Recommendation (ECF No. 35). It is therefore

ORDERED that Respondent’s Motion for Summary Judgment (ECF No. 16) be GRANTED, and

the Petition (ECF No. 1) be DENIED.

                                  CERTIFICATE OF APPEALABILITY

       The law governing certificates of appealability provides that:

               (c)(2) A certificate of appealability may issue . . . only if the
               applicant has made a substantial showing of the denial of a
               constitutional right. (c)(3) The certificate of appealability . . . shall
               indicate which specific issue or issues satisfy the showing required
               by paragraph (2).




                                                  2
      5:19-cv-03588-JMC           Date Filed 07/14/20     Entry Number 38        Page 3 of 3




28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252

F.3d 676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met.

       IT IS SO ORDERED.




                                                                United States District Judge


July 14, 2020
Columbia, South Carolina




                                                 3
